The appellant and respondent were married on May 25th, 1914, and lived together until December 15th, 1931, with the exception of an eighteen-month period, immediately after the marriage, when the appellant was in Europe.
On August 5th, 1932, the appellant filed her petition for a divorce on the ground of extreme cruelty. To this the respondent filed an answer, denying any acts of cruelty, and *Page 484 
also filed a counter-claim alleging adultery on the part of the wife, which he abandoned at the trial.
The cause came on for final hearing, resulting in a decree dismissing the petition of the wife, on the ground that the charge of extreme cruelty was not brought by the petitioner in good faith, and that she had failed to establish her cause of action. From this decree the wife appeals.
We conclude that the evidence justified the finding of the advisory master who heard the cause and advised the decree, and we do not think it should be disturbed.
The decree below is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 485